DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 16/639578 filed 02/16/2020.
Claims 1-17 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENS et al. (USPGPUB 2010/0108315).
STEVENS et al. teach a method for reducing the H2S content of an H2S-containing Subterranean Formation.
STEVENS et al. teach a process in paragraphs 17-20.
Regarding claims 1, STEVENS et al. teach recovering H2S recovered from a gas stream (providing a sulfur-containing stream).  The H2S is passed to a Claus Sulfur recovery unit for conversion into sulfur (converting sulfur within the sulfur-containing stream to elemental sulfur).   The sulfur is recovered and passed into sulfur combustion in a sulfur combustor.  The resulting SO2 stream (converting the elemental sulfur to sulfur oxides) is passed into a waste recovery unit where heat is recovered as steam.  The steam may be passed to a steam turbine which drives a generator for the production of electrical power (recovering electrical energy from step of converting the elemental sulfur to sulfur oxides).  SO2 is injected to an injection well (injecting the sulfur oxides into the sulfur-oxide-injection location).      
STEVENS does not explicitly teach transporting the elemental sulfur to a location at or near a sulfur oxide injection location.  
However, STEVENS teaches a process that is taught in paragraph 18 to be a process that is for the production of SO2 for injection into a subterranean formation containing H2S.
It would be obvious to one of ordinary skill in the art to transport the sulfur produced to a location at or near a sulfur oxide injection location, given that the sulfur is to be converted to sulfur oxides for injection into injection wells.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 2, 5 and 8, STEVENS et al. teach in paragraph 28 that unwanted SO2 may be may be disposed of by injection into unwanted subterranean formation.  

Regarding claim 9, STEVENS et al. teach in paragraph 18 sweet gas formed from treating the sour gas.
Regarding claims 11 and 13, STEVENS et al. teach in paragraph 19 that sulfur dioxide is cooled and liquefied prior to injection into an injection well.  
Regarding claim 12, STEVENS et al. teach in paragraph 18 that sour gas comprises H2S, carbon dioxide, and other condensable gases.
Regarding claim 14, STEVENS et al. teach a SO2 stream from the sulfur combustor is passed into a waste recovery unit where heat is recovered as steam.  The steam may be passed to a steam turbine which drives a generator for the production of electrical power.  
Regarding claim 15, STEVENS et al. teach recovering H2S recovered from a gas stream.  The H2S is passed to a Claus Sulfur recovery unit for conversion into sulfur.  The sulfur is recovered and passed into sulfur combustion in a sulfur combustor (combusting the sulfur to thereby produce a combustion stream including sulfur oxides).  The resulting SO2 stream from the sulfur combustor is passed into a waste recovery unit where heat is recovered as steam (routing the combustion stream through a heat recovery unit to extract heat from the combustion stream).  The steam may be passed to a steam turbine which drives a (producing electrical energy from the extracted heat).  Cooled SO2 is passed though a liquefaction section (liquefying sulfur oxides).  The liquefied sulfur is then sent to an injection well (selecting an injection well and then injecting the liquefied sulfur oxides into the injection wells).   
Regarding claim 16, STEVENS et al. teach recovering a sour gas stream.  The sour gas stream is taught to comprise H2S, carbon dioxide, hydrocarbons and other condensates (providing a sour gas stream comprising hydrocarbons, carbon dioxide and hydrogen sulfide). H2S is recovered from the sour gas stream (separating hydrocarbons to produce a hydrocarbon stream and an acid gas stream including hydrogen sulfide).  The H2S is passed to a Claus Sulfur recovery unit for conversion into sulfur.  The Claus process reactions area taught in paragraph 5 and comprise reacting H2S with O2 to form SO2 (oxidizing the hydrogen sulfide within the acid gas stream to form sulfur oxides). SO2 is combined with H2S to form elemental sulfur (reacting the sulfur oxides with hydrogen sulfide to produce elemental sulfur).  The sulfur is recovered and passed into sulfur combustion in a sulfur combustor (combusting the elemental sulfur to form a combustion stream including sulfur oxides).  The resulting SO2 stream from the sulfur combustor is passed into a waste recovery unit where heat (routing the stream though a heat recovery unit to extract heat and to transfer heat to steam).  The steam may be passed to a steam turbine which drives a generator for the production of electrical power (routing the steam to produce electricity).  Cooled SO2 is passed though a liquefaction section (liquefying sulfur oxides).  The liquefied sulfur is then sent to an injection well (injecting the liquefied sulfur oxide into the injection wells).  The injection wells are taught to extend into a subterranean formation. 
Regarding claim 17, STEVENS et al. do not explicitly teach sequestering the sulfur oxides for 1000 years or more.
However, STEVENS et al. teach injecting the sulfur oxides and do not explicitly teach removing the sulfur oxide and the amount of time that the sulfur oxide is left may be considered any amount of time.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENS et al. (USPGPUB 2010/0108315) as applied to claims 1-3, 5, 8-9, and 11-17 above, and further in view of MCCOLLUM et al. (U.S. 4151068)

STEVENS et al. do not explicitly teach the injection at a site that comprises carbonate and the formation of calcium sulfate or calcium sulfite.  STEVENS also does not teach the presence of sulfur trioxide.
MCCOLLUM et al. teach a method for the recovering and upgrading of hydrocarbons from oil shale.  
MCCOLLUM et al. teach in lines 15-42 of column 31 shale comprises carbonates and calcium carbonates may form calcium sulfates.  MCCOLLUM et al. further teaches that in the presence of oxygen, oxidation of sulfur dioxide to sulfur trioxide may occur.  
It would be well within one of ordinary skill in the art to apply the process taught in STEVENS et al. teach to inject at a site that comprises oil shale with carbonate.  
The motivation to do so can be found in MCCOLLUM et al. 
MCCOLLUM et al. teach in lines 48-68 of column 1 and lines 1-14 of column 2 that the oils may be extracted from oil shale (enhanced oil recovery).  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/MING CHEUNG PO/Examiner, Art Unit 1771   



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771